[Cite as Thompson v. Knobeloch, 2017-Ohio-66.]

                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT


Rebecca Thompson et al.,                         :

                Plaintiffs-Appellees/            :
                Cross-Appellants,                                No. 16AP-809
                                                 :           (C.P.C. No. 14CV-4879)
v.
                                                 :         (REGULAR CALENDAR)
William Knobeloch, M.D., et al.,
                                                 :
                Defendants-Appellants/
                Cross-Appellees.                 :



                                         D E C I S I O N

                                  Rendered on January 10, 2017


                Hale Westfall LLP, Allan L. Hale, and Christopher
                McNicholas; Burg Simpson Eldredge Hersh & Jardine, P.C.,
                Janet G. Abaray and Calvin S. Tregre, Jr., for
                appellees/cross-appellants.

                Arnold Todaro & Welch Co., L.P.A., Grier D. Schaffer,
                and Gregory B. Foliano, for appellants/cross-appellees.

                 APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, J.
        {¶ 1} Plaintiffs-appellees/cross-appellants Skyelar Thompson, Scott Thompson,
and Rebecca Thompson filed a notice of cross-appeal with the clerk of this court
attempting to appeal from a final judgment of the Franklin County Court of Common
Pleas. For the reasons that follow, we sua sponte dismiss their cross-appeal because their
notice of appeal does not comply with the appellate rules and does not vest this court with
jurisdiction.
No. 16AP-809                                                                                2


       {¶ 2} On November 28, 2016, defendants timely filed with the clerk of the trial
court their notice of appeal from the judgments of the trial court. Plaintiffs thereafter had
an additional ten days from defendants' filing, or until December 8, inclusive, to file their
notice of cross-appeal under App.R. 3(C)(1). While plaintiffs did attempt to file a notice of
cross-appeal on December 8, they did so with the clerk of the court of appeals.
App.R. 3(A) requires that a notice of appeal (which includes a notice of cross-appeal)
"shall be taken by filing a notice of appeal with the clerk of the trial court within the time
allowed by [App.R.] 4." (Emphasis added.) Because plaintiffs' notice of cross-appeal was
filed in the wrong court, it does not comply with App.R. 3(A).
       {¶ 3} The time to file an effective notice of cross-appeal has now run. Without an
effective notice of appeal this court lacks jurisdiction to address the alleged errors raised
by plaintiffs. Boulware v. Chrysler Group, L.L.C., 10th Dist. No. 13AP-1061, 2014-Ohio-
3398, ¶ 11. Plaintiffs' cross-appeal is accordingly dismissed sua sponte.
                                                          Plaintiffs' cross-appeal dismissed.

                           TYACK, P.J., and SADLER, J., concur.